DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 07/11/2022. Amendments received on 07/11/2022 have been entered. Claims 3-7, 10, 13 and 16-20 were previously canceled by the applicant. Accordingly claims 1-2, 8-9, 11-12 and 14-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk et al. (US Pub 2001/0050615) in view of Volpe et al. (US Pub 2009/0166403).
As of claim 1, Kucharczyk et al. discloses a method, by a server, for enabling access to an enclosure, the method comprising (Paragraph 0002, 0007; The present invention relates to a scheme for providing non-permanent use access codes for a locking mechanism as may be employed with secured doors to and/or from buildings, secured access points and/or containers, etc., including secure storage devices for the delivery and pickup of goods and/or other applications/appliances/mechanisms that require security, access code may be issued by a server):
receiving a communication that includes details of an order and a tracking number, wherein the tracking number comprises a plurality of digits, and wherein the order and the tracking number are associated with a package intended for delivery to the enclosure (Paragraph 0036-0039 ,0060, 0045, figure 4A-4C, abstract; Server receives communications of package codes/tracking codes, vendor codes, etc. when a transaction is made and delivery is expected from a local merchant, by entering tracking information (e.g., a package code 59) regarding an item into the server 30 when the access code is issued, the locking device 28 and/or the server 30 may determine not only who/what entered the access code but also information regarding the item that was delivered, when the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller, package code/tracking code may include designated number of digits); 
extracting the tracking number from the communication (Paragraph 0007, 0036-0039, 0045, 0060-0062, Claim 36; codes may be communicated and carry tracking information and identification information, the access codes themselves could be the tracking numbers (or other identifying criteria) assigned by the delivery service or merchant. Consider, for example, a situation where a storage device owner purchases certain goods from an on-line store and requests delivery. When the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller 80 to inform the controller 80 that such tracking number is a valid access code); 
generating an access code from the tracking number (Paragraph 0007, 0036-0039, 0045, 0060-0062, Figure 4C, Claim 36; Paragraph 0060; access codes themselves could be the tracking numbers, server is notified of the tracking number and communicates to the access controller that the tracking number is a valid access code, Paragraph 0039; identification codes such as packages codes (i.e. tracking information) may be included in the access codes), 
wherein the access code is a portion of the tracking number (Paragraph 0007, 0036-0039, 0045, 0060-0062, Figure 4C, Claim 36; Paragraph 0039: access codes are issued for locking device 28, FIG. 4C illustrates an example of identification tags such as packages codes (i.e. tracking information) which may be included in the access codes and include a designated number of digits and may appear anywhere in the access code (e.g., the beginning, the middle, the end, etc.)); and
programming an access mechanism of the enclosure with the access code, wherein the access mechanism controls access to the enclosure (Paragraph 0007, 0036-0039, 0045, 0060-0062-Claim 36; Consider, for example, a situation where a storage device owner purchases certain goods from an on-line store and requests delivery. When the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller 80 to inform the controller 80 that such tracking number is a valid access code. The controller 80 may store the tracking number in memory for later recall/comparison.). 
monitoring for a designation from a third party that the package is delivered and expiring the access code upon receipt of the designation that the package is delivered (see paragraph [0040], Kucharczyk discloses that server receives an indication from the delivery service/merchant/courier that the delivery has been completed and in response expires the issued access code). 
Kucharczyk et al. does not disclose that the communication that is received is an email message or that the tracking number is extracted from an email message. 
In the same field of enabling access to a secure enclosure for parcel delivery, Volpe et al. discloses a known method comprising: 
receiving an email message that includes details of an order and a tracking number (Paragraph 0035-0036; system configured to receive and analyze email to derive a tracking number), and 
extracting the tracking number from the email message (Paragraph 0035-0036; system configured to receive and analyze email to derive a tracking number). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Kucharczyk et al. to incorporate the teachings of Volpe et al. to include receiving an email message and extracting the tracking number from the email message. Doing so would be beneficial because it would increase the efficiency of the method disclosed by Kucharczyk et al. as many parcel delivery companies already provide a tracking number to a recipient by email as disclosed by Volpe et al. in paragraphs 0035 and 0036, and therefore no other communication of the tracking number would be necessary. 
As of claim 2, the combination of Kucharczyk et al. and Volpe et al. discloses the method of claim 1,
wherein the access code is the last three or four digits of the tracking number (Paragraph 0038-0039, 0060, figure 4A-4C; the access codes themselves may be the tracking numbers, the access codes may be N-digits long (e.g. 4 digits in one embodiment), tracking information (e.g. package code) may include the designated number of digits and be located anywhere in the code (e.g., beginning, middle or end)).
Kucharczyk et al. does not explicitly disclose that the access code is the last three or four digits of the tracking number, but does disclose embodiments wherein the tracking number may be the access code, an embodiment wherein the access codes may be a specific number of digits long (e.g. 4 digits), and an embodiment wherein the code may be the designated number of digits located in the end of the code. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Kucharczyk et al. to include an access code that consists of the last four digits of the tracking number. Doing so would be a combination of several embodiments of the teachings of Kucharczyk et al. and would be within the scope of the disclosure of Kucharczyk et al. 
As of claim 8, the combination of Kucharczyk et al. and Volpe et al. discloses the method of claim 1,
Wherein the server receives the communication by virtue of it being forwarded from a customer’s account (Kucharczyk et al.; Paragraph 0036-0039 ,0060, 0045, figure 4A-4C, abstract; Server receives communications of package codes/tracking codes, vendor codes, etc. when a transaction is made and delivery is expected from a local merchant, by entering tracking information (e.g., a package code 59) regarding an item into the server 30 when the access code is issued, the locking device 28 and/or the server 30 may determine not only who/what entered the access code but also information regarding the item that was delivered, when the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller, package code/tracking code may include designated number of digits).
Kucharczyk et al. does not disclose that the communication that is received is an email message. 
In the same field of enabling access to a secure enclosure for parcel delivery, Volpe et al. discloses a known method comprising: 
receiving an email message that includes details of an order and a tracking number (Paragraph 0035-0036; system configured to receive and analyze email to derive a tracking number), and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Kucharczyk et al. to incorporate the teachings of Volpe et al. to include receiving an email message. Doing so would be beneficial because it would increase the efficiency of the method disclosed by Kucharczyk et al. as many parcel delivery companies already provide a tracking number to a recipient by email as disclosed by Volpe et al. in paragraphs 0035 and 0036, and therefore no other communication of the tracking number would be necessary. 
As of claim 9, the combination of Kucharczyk et al. and Volpe et al. discloses the method of claim 1,
Wherein a delivery agent is instructed by a note to deposit the package into the enclosure and how to derive the access code from the tracking number (Kucharczyk et al., Paragraph 0036-0039 ,0060, 0045, 0048; 0060, figures 4A-4C; access codes derived from package/tracking codes, access codes could be tracking numbers themselves, To this point, the use of server 30 as a means for requesting/delivering access codes has been discussed. Server 30 is also capable of operating as a central point of information dispersal. For example, storage device owners may be able to notify merchants and/or couriers that items are available for pick up through the use of server 30. By accessing server 30 (e.g., through the Internet or even by simply pressing a button or other notification mechanism at the storage device/access code entry unit), the owner may be able to complete a Web form (or send another notification message) that requests pick up of a specified item or items at a certain date/time and upon submission of that Web form server 30 may transmit an electronic mail (e-mail) message to the designated courier/merchant along with the necessary access codes).
Apparatus claims (11 and 14-15) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1 and 8-9). Therefore apparatus claims (11 and 14-15) correspond to method claims (1 and 8-9), and are rejected for the same reasons of obviousness as used above.
Apparatus claim (12) is drawn to the apparatus corresponding to the method of using same as claimed in claim (2). Therefore, apparatus claim (12) corresponds to method claim (2), and is rejected for the same reasons of obviousness as used above.
Response to Arguments
Applicant’s arguments and amendments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that combination of Kucharczyk and Volpe does not explicitly disclose monitoring for a designation from a third party that the package is delivered and expiring the access code upon receipt of the designation that the package is delivered.” The Examiner respectfully disagrees.
Kucharczyk discloses that server receives an indication from the delivery service/merchant/courier (third party) that the delivery has been completed and in response expires the issued access code (see paragraph [0040]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683